DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HORIO et al. (US 2017/0077068, hereinafter, Horio.)
In regard to claims 1-4, in fig. 15, Horio discloses a semiconductor module 2, comprising: 
a board 3 including a first insulating plate 3a (para [0042]) inherently having a first edge portion and a second edge portion that are opposite to each other, and
a first conductive plate 3g (para [0042]) and a second conductive plate located side by side on a front surface of the first insulating plate;
a first external connection terminal 12g (para [0048]) located on a front surface of the first conductive plate above the first edge portion of the first insulating plate;
a first semiconductor chip 4 (para [0041]) with an upper surface electrode 4g and a lower surface electrode 4d (para [0046]), which are respectively a first upper surface electrode and a first lower surface electrode of the semiconductor module, the first lower surface electrode being disposed on the front surface of the first conductive plate, and being closer to the second edge portion of the first insulating plate than the first external connection terminal;
a second semiconductor chip, also, 4 (same as the above chip 4) with an upper surface electrode and a lower surface electrode, which are respectively a second upper surface electrode and a second lower surface electrode of the semiconductor module, the second lower surface electrode being disposed on a front surface of the second conductive plate, and being closer to the second edge portion of the first insulating plate than the first external connection terminal; 
a printed-circuit board 5 (para [0041]) including 
a second insulating plate 5s2 having  a first principal plane facing the front surface of the first insulating plate, and a second principal plane opposite to the first principal plane, a first wiring board 5s1 which is located on the first principal plane and which electrically connects the first upper surface electrode and a relay area 10 on the front surface of the second conductive plate, the first wiring board being closer to the first conductive plate than the second semiconductor chip, and a second wiring board located on the first principal plane, electrically connected to the second upper surface electrode, and extending towards the first edge portion of the first insulating plate; and a second external connection terminal 12s (para [0050]) electrically connected to an end portion of the second wiring board and formed on the second principal plane of the second insulating plate.
Regarding claim 2, Horio further comprising a third external connection terminal 8/9 or 51/52, for example, electrically connected to a portion of the second wiring board that corresponds to the relay area 10, the third external connection terminal being formed on the second principal plane of the second insulating plate. See also fig. 15.
Regarding claim 3, Horio further discloses wherein the first external connection terminal has a first end portion and a second end portion, the first end portion thereof being connected to the first conductive plate, the second external connection terminal has a first end portion and a second end portion, the first end portion thereof being connected to the printed-circuit board, and the third external connection terminal has a first end portion and a second end portion, the first end portion thereof being connected to the printed-circuit board, and 20 the semiconductor module further comprises a sealing member 6 (para [0045]) that seals the second end portion of the first external connection terminal, the second end portion of the second external connection terminal, and the second end portion of the third external connection terminal as a 25 whole, and that exposes a back surface of the board. See also fig. 15.
Regarding claim 4, Horio further discloses wherein the first external connection terminal, the second external connection terminal, and the third external connection terminal are exposed from a same surface of the sealing member. See fig. 15.
Allowable Subject Matter
Claim 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art do not show, the limitations as currently claimed in claims 5-13. For example, the second external connection terminal are exposed from the sealing member on a first side thereof; and the third external connection terminal is exposed from the sealing member on a second side thereof that is opposite to the first side, and wherein the board has a third conductive plate on the front surface of the first insulating plate, the third conductive plate being closer to the first edge portion of 20 the first insulating plate than the second conductive plate; one edge portion of the second external connection terminal is formed on the third conductive plate; and the second external connection terminal is inserted into the second insulating plate from the first principal plane to the second principal plane thereof. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/               Primary Examiner, Art Unit 2814